     Case 2:15-cr-00205-TLN-EFB Document 161 Filed 10/26/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10    MATTHEW MULLER,                                    No. 2:15-cr-00205-TLN-EFB
11                       Movant,
12            v.                                         ORDER
13    UNITED STATES OF AMERICA,
14                       Respondent.
15

16          Matthew Muller is a federal prisoner proceeding without counsel in this motion to vacate,

17   set aside or correct his sentence pursuant to 28 U.S.C. § 2255. On August 10, 2020, Muller filed

18   a request to withdraw the motion. (ECF No. 160.) Respondent has not filed a response.

19          Muller’s request is, in essence, a request to voluntarily dismiss his petition for relief from

20   his federal conviction. See United States v. Donahue, No. 3:14-cr-00024-MMD-WGC, 2017 U.S.

21   Dist. LEXIS 80507 (D. Nev. May 25, 2017). Under Rule 12 of the Rules Governing § 2255

22   Proceedings in the United States District Courts, the Court applies the Federal Rules of Civil

23   Procedure to this action, to the extent it is not inconsistent with the § 2255 rules or any statutory

24   provision. Rule 41 of the Federal Rules of Civil Procedure provides that the plaintiff may seek to

25   voluntarily dismiss his case with the court’s permission after the defendant has answered or filed

26   a motion for summary judgment. Here, Respondent has filed an opposition to the motion to

27   vacate, which is akin to an answer. (ECF No. 113.) Thus, Muller’s request to dismiss the case

28   must be approved by the Court under Rule 41(a)(2).
                                                         1
     Case 2:15-cr-00205-TLN-EFB Document 161 Filed 10/26/20 Page 2 of 2


 1          Dismissal under Rule 41(a)(2) should be granted “unless a defendant can show that it will

 2   suffer some plain legal prejudice as a result.” Smith v. Lenches, 263 F.3d 972, 975 (9th Cir.

 3   2001) (citing Waller v. Fin. Corp. of Am., 828 F.2d 579, 583 (9th Cir. 1987)). Legal prejudice

 4   means “prejudice to some legal interest, some legal claim, [or] some legal argument.” Westlands

 5   Water Dist. v. United States, 100 F.3d 94, 97 (9th Cir. 1996). Respondent has not raised any

 6   objection to the dismissal of Muller’s § 2255 motion. Accordingly, the Court will grant the

 7   motion.

 8          For the foregoing reasons, Muller’s August 10, 2020 motion for voluntary dismissal of his

 9   § 2255 motion (ECF No. 160) is hereby GRANTED, and that motion is dismissed without

10   prejudice. The Clerk of Court is directed to terminate all pending motions in this action and close

11   the companion civil case, No. 2:18-cv-00879-TLN-EFB.

12          IT IS SO ORDERED.

13   DATED: October 26, 2020

14

15

16

17                                                          Troy L. Nunley
                                                            United States District Judge
18

19

20
21

22

23

24

25

26
27

28
                                                       2
